                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY




   VICTOR ROSARIO, NILDA              1:19-cv-13328-NLH-KMW
   MALDONADO, JOSE FLORES, and
   NOEMI FLORES,                      OPINION

                Plaintiffs,

        v.

   HARTFORD FIRE INSURANCE
   COMPANY,

                Defendant.


APPEARANCES:

LOUIS GIANSANTE
GIANSANTE & ASSOCIATES, LLC
23 E. MAIN STREET
MOORESTOWN, NEW JERSEY 08057

     Attorneys for Plaintiffs.

PATRICK D. BONNER, JR.
MENZ BONNER KOMAR & KOENIGSBERG LLP
125 HALF MILE ROAD
SUITE 200
RED BANK, NEW JERSEY 07701

     Attorneys for Defendant.

HILLMAN, District Judge

     This matter comes before the Court on motion of Plaintiffs

Victor Rosario, Nilda Maldonado, Jose Flores, and Noemi Flores

(collectively, “Plaintiffs”) to remand this action for untimely
removal (ECF No. 7) (the “Motion”). 1       While the parties present

the issue before this Court as relatively simple, it is actually

fairly complex.      For the reasons that follow, this Court

concludes it lacks subject matter jurisdiction over this action.

As such, this matter must be sua sponte remanded to the Superior

Court of New Jersey.

                               BACKGROUND

    I.     The Initial State Court Action

         On November 19, 2018, Plaintiffs filed an initial complaint

in the Superior Court of New Jersey, Law Division, naming The

Hartford Insurance Company (“Defendant”), 2 Dominic Antonini

(“Antonini”), and Marco Construction & Management, Incorporated

(“Marco Construction”) as defendants (the “Initial State Court

Action”).     See (ECF No. 7-1 (“Giansante Cert.”) at ¶2, Ex. A).

The Initial State Court Action bore docket number CUM-L-814-18.

(Giansante Cert. at ¶2).      The complaint in the Initial State

Court Action contained two counts, one against Antonini and



1 Also before the Court is Plaintiffs’ motion to join additional
parties (ECF No. 21). The Court will discuss this motion further,
to the extent relevant, infra.

2 The Hartford defendant in this action, Hartford Fire Insurance
Company, argues that the Hartford defendant named in the state-
court action is a wrongfully pled, non-existent entity different
from the one appearing in this action. For purposes of this
Court’s analysis, the distinction is one without difference.


                                    2
Marco Construction, and one against Defendant.      (Giansante

Cert., Ex. A at 7-8).     As the matter was first filed in state

court, the complaint does not plead the citizenship of any

party. 3    See (ECF No. 14 at ¶3) (“the citizenship of the

plaintiffs was not made explicit in the [c]omplaint”).

    II.    The Initial State Court Action Is Transferred To The
           Chancery Division

      On March 22, 2019, the Initial State Court Action was sua

sponte transferred from the Superior Court’s Law Division to the

Chancery Division. 4    (Giansante Cert. at ¶7).   Upon transfer, the

matter was assigned a new docket number indicative of its

pendency before the Chancery Division: CUM-C-9-19.

      At some point thereafter, the parties advised the chancery

court that Antonini filed for bankruptcy.     See (Giansante Cert.

at ¶8).     As a result, the Chancery Division scheduled a case



3Plaintiffs now admit that they are all citizens of New Jersey,
and that Antonini and Marco Construction are both New Jersey
citizens. (Giansante Cert. at ¶3; ECF No. 10). Moreover, the
parties submitted a Joint Certification of Citizenship
representing that Defendant is a Connecticut citizen. (ECF No.
10).

4 New Jersey’s Court Rules (“N.J.R.”) explain that the Chancery
Division handles actions “in which the plaintiff’s primary right
or the principal relief sought is equitable in nature[,]” N.J.R.
4:3-1(a)(1), while the Law Division handles other civil actions
(with limited exceptions) not handled by the Chancery Division,
see N.J.R. 4:3-1(a)(5). New Jersey’s court rules further
explain that actions may be transferred between the various
divisions for case management purposes. See N.J.R. 4:3-1(b).

                                   3
management conference to address continued proceedings.

(Giansante Cert. at ¶9).

     Before the case management conference, on April 17, 2019,

Defendant filed a letter with the Chancery Division explaining

that “plaintiff’s sole claim against Hartford is legal in

nature” and “but for the equitable claims [brought against other

defendants,] this would be a typical . . . coverage litigation

handled in the Law Division.”    (Giansante Cert., Ex. E).    As

such, Defendant asked the Chancery Division to “retain

jurisdiction over [claims against other defendants] while

transferring the insurance contract claims back to the Law

Division for resolution.”    (Id.).

     On April 22, 2019, the Chancery Division entered an order

transferring part of the state-court action to the Law Division

(the “Transfer Order”).    (Giansante Cert., Ex. F).   Most

notably, the Transfer Order provides that “Count Two of the

Complaint is transferred to the Law Division, Cumberland County”

and the transferred portion of the “case will be managed by the

undersigned pending further order.”    (Id.).   The Transfer Order

sets forth various case management deadlines for the Law

Division portion of the case, including, that “Plaintiffs have

leave to file an amended complaint by May 13, 2019.”     (Giansante

Cert., Ex. F).



                                  4
  III. Post-Transfer Events In State Court

       On April 26, 2019, the Clerk of the Superior Court issued

an electronic notification following entry of the Transfer

Order.    (Giansante Cert., Ex. G).     The Clerk’s notification

indicates that the Law Division and Chancery Division portions

of the case would proceed under separate docket numbers.           (Id.).

The notice identifies no change in parties between the Law

Division docket and the Chancery Division docket.         (Id.).

Despite the caption remaining the same, notification of the

Clerk’s message was sent exclusively to counsel for Plaintiffs,

Defendant, and an interested third party.       (Id.).    Notice was

not electronically mailed to Marco Construction or Antonini.

(Id.).

       On May 14, 2019, Plaintiffs filed a first amended complaint

in the Law Division, naming only Defendant as a defending party

(the “First Amended Law Division Complaint”).       (ECF No. 1 at

76).    The First Amended Law Division Complaint re-alleges many

of the same facts as the complaint underlying the Initial State

Court Action and contains three counts, one for declaratory

judgment, one for insurance bad faith, and one for third-party

beneficiary breach of contract.       (Id. at 79-81).    The First

Amended Law Division Complaint does not allege the citizenship

of any party.



                                  5
  IV.     Proceedings In This Court

     On June 3, 2019, Defendant removed the First Amended Law

Division Complaint to this Court.      (ECF No. 1).   On June 18,

2019, this Court issued an Order to Show Cause as to why the

matter should not be remanded after finding that Defendant

failed to properly allege the citizenship of any Plaintiff.

(ECF No. 6).    That same day, Plaintiffs filed the present

Motion.    (ECF No. 7).   On June 24, 2019, Defendant filed an

amended notice of removal properly alleging the citizenship of

the parties.    (ECF No. 9).

                               DISCUSSION

     Proper removal of an action from state court to federal

court on diversity of citizenship grounds requires (1) that

complete diversity of citizenship exist and (2) timely removal

of the diverse action.     28 U.S.C. § 1441 (requiring diversity);

28 U.S.C. § 1446 (explaining rules for timely removal).       In this

matter, the parties place the proverbial cart before the horse,

focusing exclusively upon whether removal of the state court

action was timely, without first addressing whether diversity of

citizenship exists.

     Plaintiffs contend that the Transfer Order rendered the Law

Division portion of the case ripe for removal because it severed

the various state court defendants and resulted in the creation



                                   6
of distinct legal actions, one of which was removable based upon

diversity.   Defendant argues that the Transfer Order did not

ripen the Law Division matter for removal, suggesting the

Transfer Order did not create a stand-alone, removable action.

Essentially, these arguments recognize the pivotal role that the

Transfer Order plays in the removal analysis, but neither party

fully appreciates the relationship between the Transfer Order

and the issue of diversity of citizenship.

     Before reaching the issue of whether removal was timely,

the Court must first determine whether diversity of citizenship

exists.   Such inquiry necessarily requires the Court to address

the parties’ arguments regarding the Transfer Order: did the

Transfer Order create a removable action based in diversity?

Because the Court concludes it did not, the Court need not reach

the issue of whether removal was timely, as the Court finds it

was, in the first instance, never proper.

     Because the Court finds that removal was improper, and

because the Court concludes diversity of citizenship is lacking,

this Court lacks subject matter jurisdiction over this action.

     I.    Subject Matter Jurisdiction

     A defendant may remove “any civil action brought in a State

court of which the district courts of the United States have

original jurisdiction.”   28 U.S.C. § 1441.   Here, Defendant



                                 7
removed based on the diversity of citizenship of the parties and

argues that jurisdiction is appropriate under 28 U.S.C. § 1332.

     A district court has original jurisdiction over a civil

action where the litigation involves citizens of different

States, and “where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs.”        28 U.S.C. §

1332.   If a matter is removable, removal must occur within 30

days of certain specified events.      28 U.S.C. § 1446.   The

parties do not contest the existence of diversity and the

satisfaction of the amount in controversy requirement.       Instead,

they spar over whether removal was timely.

     “The party asserting jurisdiction bears the burden of

showing that at all stages of the litigation the case is

properly before the federal court.”      Samuel-Bassett v. KIA

Motors America, Inc., 357 F.3d 392, 396 (3d Cir. 2004).       “If at

any time before final judgment it appears that the district

court lacks subject matter jurisdiction, the case shall be

remanded.” 5   28 U.S.C. § 1447.   The Third Circuit directs that



5 Importantly, this Court recognizes that it may not sua sponte
remand this action based upon perceived procedural defects in
the removal petition. Nelson v. Medtronic, Inc. (In re FMC
Corp. Packaging Sys. Div.), 208 F.3d 445, 451 (3d Cir. 2000)
(concluding “the District Court exceeded its authority under
section 1447(c) when it remanded these actions, sua sponte,
based on what it identified as procedural defects in the
petition for removal[,]” the procedural defect being that the

                                   8
removal statutes are to be “strictly construed against removal”

and “doubts must be resolved in favor of remand.”       Samuel-

Bassett, 357 F.3d at 396, 403.    Parties may not confer subject

matter jurisdiction by consent.       Id. at 396.

     Despite the parties’ acquiescence as to diversity, the

Court is not satisfied that diversity exists.       The Transfer

Order did not create a separate action removable on the basis of

diversity.   For that reason, the Court is not satisfied that it

has subject matter jurisdiction over this action, and therefore,

must remand this action to state court.

       A. Analysis

     1. Did The Transfer Order Create An Action That Was Removable
        Based Upon Diversity Of Citizenship?

          a. What Is A Transfer Order?




removal petition did not contain a statement alleging timely
removal). In this action, the defect is not procedural, but
rather jurisdictional. As such, sua sponte remand is an
available remedy. Notably, however, if the Transfer Order did
create a removable action, there seems to be no dispute amongst
the parties that removal occurred more than thirty days after
Defendants became aware of that order. The Court can discern no
meaningful procedural or substantive difference between the
Transfer Order and the First Amended Law Division Complaint
especially since it was the Defendant who sought to separate the
two actions. The argument suggesting that the filing of the
First Amended Law Division was a significant change in the
proceedings is not a compelling one. Nonetheless, the Court
will not reach that issue, even on alternative basis for remand,
as the Court concludes it lacks subject matter jurisdiction.


                                  9
     Neither party fully explains the legal mechanism that is a

“transfer order,” so this Court must make inquiry into the

mechanism to understand how it impacts the diversity analysis.

New Jersey Court Rule 4:3-1 contains a provision for “Transfer

[of cases] Between [the] Law and Chancery Division[s].” 6     N.J.R.

4:3-1(b).   The rule explains that a motion to transfer an action

from one division or part of the Superior Court to another may

be made by any party, or sua sponte made by a court.    Id.

     Few courts have taken the opportunity to discuss, at any

length, the transfer rules.    On one of the rare occasions such

rules were discussed, the Superior Court of New Jersey,

Appellate Division referenced New Jersey Court Rule 4:38-2 when

discussing the issue of transfer.     Baureis v. Summit Trust Co.,

654 A.2d 1017, 1021 (N.J. Super. Ct. App. Div.), certif. denied,

660 A.2d 1197 (N.J. 1995).    The Court reads the Appellate

Division’s citation to Rule 4:38-2 as suggesting its relevancy

to Rule 4:3-1.   Following the Appellate Division’s lead, we turn

to that rule for further guidance.




6 Neither party identifies the rule the Chancery Division relied
on in issuing the Transfer Order. Notably, the Transfer Order
itself is silent as to what rule or authority the Chancery
Division invoked in effectuating transfer. Having reviewed New
Jersey’s Court Rules, it appears relatively clear that Rule 4:3-
1 provides the requisite authority and is, therefore, the
provision relevant to the Court’s analysis.

                                 10
     Rule 4:38-2 has two sections, the first discusses severance

of claims while the second discusses bifurcation:

     (a) Severance of Claims. The court, for the
     convenience of the parties or to avoid prejudice, may
     order a separate trial of any claim, cross-claim,
     counterclaim, third-party claim, or separate issue, or
     of any number of claims, cross-claims, counterclaims,
     third-party claims, or issues.

     (b) Separation of Liability and Damage Claims.
     Whenever multiple parties, issues or claims are
     presented in individual or consolidated actions and
     the nature of the action or actions is such that a
     trial of all issues as to liability and damages may be
     complex and confusing, or whenever the court finds
     that a substantial saving of time would result from
     trial of the issue of liability in the first instance,
     the court may on a party’s or its own motion, direct
     that the issues of liability and damages be separately
     tried. Except in extraordinary circumstances, the
     issue of liability shall be tried first and if the
     order of bifurcation otherwise directs, the reasons
     therefor shall be explicitly stated therein.

N.J.R. 4:38-2.

     Based upon the available rules and the Appellate Division’s

discussion of them, the Court concludes that a state trial court

may (1) transfer a case pursuant to Rule 4:3-1(b) in whole or in

part, and if in part, (2) by either severing it (N.J.R. 4:38-

2(a)) or bifurcating it (N.J.R. 4:38-2(b)). 7   In this action, the


7 It could be true that a partial transfer operates entirely
independent of a bifurcation or severance in the sense that it
operates as a case management device. However, as discussed
infra, matters that are moved around state courts for case
management purposes are not removable based upon those case
management decisions. Second, Defendant has not demonstrated
that a transferred action for case management purposes amends

                                11
Transfer Order makes clear the state court sought to transfer

part of the state court action to the Law Division.    What

remains unclear, however, is whether the state court sought to

transfer the matter by (1) severing it, or (2) bifurcating it;

indeed, the Transfer Order is silent on the issue.    As

discussed, infra, the distinction between severance and

bifurcation appears critical to the issue of whether the

Transfer Order created a removable action.

          b. Severance & Bifurcation

     It appears unsettled in this Circuit – and largely

throughout the country – whether bifurcated or severed claims

may be removed to federal court.     Nonetheless, courts that have

addressed the issue find the difference between severance and

bifurcation important:

     A “severance” is “[t]he separation of claims, by the
     court, of multiple parties either to permit separate
     actions on each claim or to allow certain
     interlocutory orders to become final.” BLACK’S LAW
     DICTIONARY 1378 (7th ed. 1999) (emphasis added). The
     “separate actions” portion is most instructive: A
     severance necessarily implies a complete separation to
     the point of independence. That is, a severance could
     take one non-removable action and separate it into
     multiple actions — the final result of each being
     entirely independent of the other — one of which could
     be removable.



parties to an action. As such, because Marco Construction and
Plaintiffs were all New Jersey citizens, Defendant would still
be found to have not carried its burden of demonstrating
complete diversity.

                                12
Brown v. Tax Ease Lien Invs., LLC, 77 F. Supp. 3d 598, 603-04

(W.D. Ky. 2015). 8   Bifurcation is different.

       [Bifurcation and severance] are two different words
       used by the bench and bar as terms of art to symbolize
       two different occurrences. . . . “bifurcation” implies
       a single action or case that is handled in multiple
       phases, usually for efficiency or fairness’ sake.
       Though the phases are handled separately, the results
       are still dependent. For example, when a single case
       is bifurcated into a trial on liability and a trial on
       damages, the damages phase becomes moot if the first
       phase concludes there was no liability. The
       distinction between separate lawsuits (severance) and
       separate trials (bifurcation) “exists and is
       significant . . . . Separate trials will usually
       result in one judgment, but severed claims become
       entirely independent actions to be tried, and judgment
       entered thereon, independently.”

Brown, 77 F. Supp. 3d at 603-04 (quoting Phillips v. Unijax,

Inc., 625 F.2d 54, 56 (5th Cir. 1980)).    “Unfortunately[,] this

distinction, clear enough in theory, is often obscured in

practice since at times the courts talk of ‘separate trial’ and

severance interchangeably.”    Id. (quoting Phillips, 625 F.2d at

56).

       Some courts have suggested that removal of actions filed in

state court and subsequently severed, bifurcated, or transferred

by that state court would never be proper.       See Concerned

Citizens of Caro v. Michigan Ethanol, LLC, 396 F. Supp. 2d 814,


8 Black’s Law Dictionary has since amended its definition of the
term “severance.” See SEVERANCE, Black’s Law Dictionary (11th
ed. 2019). The Court has reviewed this updated definition and
finds the revision inconsequential to the present analysis.

                                 13
818 (E.D. Mich. 2005) (“The manner in which the state court

chooses to administer the lawsuit or divide the claims for

separate trials or other adjudicative treatment cannot turn one

lawsuit into two for the purpose of the removal statute and the

review of jurisdiction that must occur in every federal civil

action.”).

     Other courts have drawn a more clear distinction between

how to treat severed and bifurcated actions, concluding that

severed claims creating a new action may be removed, while

bifurcated claims that remain part of one, non-removable action

may not.   See Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d

529 (5th Cir. 2006) (state court’s severance of claims against a

group of defendants triggered right to remove because diversity

jurisdiction existed); Phillips, 625 F.2d at 56 (an order

granting separate trials, or bifurcation, did not sever claims

and thereby create two separate lawsuits for purposes of

removal); but see Miller v. Fulton, 113 F. Supp. 2d 1035, 1039

(S.D. Miss. 2000) (a state-court order providing for “severance

and separate trials” of claims against a diverse defendant and a

non-diverse defendant did not permit removal of the claim

against the diverse defendant, where the claims had not been

separately docketed in state court and the claim against the

non-diverse defendant had been removed together with the claim



                                14
against the diverse defendant); Flores-Duenas v. Briones, No.

13-660, 2013 U.S. Dist. LEXIS 173620, *102 (D.N.M. Dec. 1, 2013)

(“It is true that defendants could, instead, move to sever in

state court, then remove the severed claim to federal court.”).

     Courts have cautioned, however, that use of the term

“severance” alone is not necessarily dispositive as to the

appropriateness of removal; instead, further inquiry is

required.   Vogel v. Merck & Co., 476 F. Supp. 2d 996, 999-1000

(S.D. Ill. 2007) (citing Nolan v. Boeing Co., 919 F.2d 1058,

1067 (5th Cir. 1990)) (“In the context of removal to federal

court in diversity jurisdiction, the mere fact that an order of

a state court purports to have ‘severed’ claims generally is

insufficient to make a case removable”); Caldwell v. Alfa

Insurance Corp., 806 F. Supp. 623-24 (S.D. Miss. 1992) (a state-

court order providing that a plaintiff’s claims against a non-

diverse defendant were “severed for trial purposes” from claims

against a diverse defendant did not permit removal of the claims

against the diverse defendant); Jacome de Espina v. Jackson, No.

15-2059, 2015 U.S. Dist. LEXIS 140369, *5-6 (D. Md. Oct. 14,

2015) (quoting Wittstadt v. Reyes, 113 F. Supp. 3d 804 (D. Md.

July 13, 2015) (“‘[s]everance for litigation’ is not the same as

severance into independent separate actions sufficient to

trigger the right to remove.”).



                                  15
     The Vogel court citied the United States District Court for

the Eastern District of Texas in finding that certain factors

should be assessed in determining whether a state court’s

“severance” is sufficient to ripen removability.   Vogel, 476 F.

Supp. 2d at 1000 (citing Johnson v. Snapper Division of Fuqua

Industries, Inc., 825 F. Supp. 127, 129 (E.D. Tex. 1993)).     The

factors considered by both courts include: (1) whether the

severance “truly create[s] different lawsuits, and not just

separate trials in a single lawsuit”; (2) whether a non-diverse

party has been removed to federal court together with a diverse

defendant and whether the diverse party is participating in the

pre-trial proceedings in the federal court, “leading to the

conclusion that no true severance has taken place”; and (3)

whether the state court severance has “result[ed] in entirely

separate actions with separate judgments for the claims which

are severed.”   Id. (quoting Johnson, 825 F. Supp. at 129).

     This Court has been unable to locate authority from the

Third Circuit or this District expressing a view on which of the

above rules, if any, applies to actions proceeding in this

Court.   Nonetheless, the Court is informed by the authority

cited above, and in light of the facts presented, concludes that

the Transfer Order did not create a removable action.

           c. The Transfer Order Did Not Create A Removable Action



                                16
     The Transfer Order does not provide explicit guidance on

how to treat the state-court action post-transfer, whether as

severed, bifurcated, or otherwise.   Notably, the only term used

in the Transfer Order is transferred. 9   Review of the relevant

facts in light of the factors set forth in Vogel does not

provide clear direction.

     On the one hand, the Law Division and Chancery Division

portions of the state-court action bore separate docket numbers

upon transfer.   Such may suggest the Chancery Division intended

to sever the claims and create separate actions.    Under the

Vogel factors, this weighs in favor of finding removal proper.

     On the other hand, the Chancery Division explicitly

retained management of the transferred portion of the case and

set various deadlines for the Law Division portion, suggesting

it was simply bifurcating matters for case management purposes.

Authority of various courts suggests this militates in favor of

finding removal improper.   See Concerned Citizens, 396 F. Supp.

2d at 818 (“The manner in which the state court chooses to

administer the lawsuit or divide the claims for separate trials

or other adjudicative treatment cannot turn one lawsuit into two




9 Black’s Law Dictionary’s definition of the term transfer is
inconsequential to the present analysis.

                                17
for the purpose of the removal statute”); Phillips, 625 F.2d at

56.

      Additionally, the state court’s electronic notice cuts both

ways and provides little guidance.   By listing all parties to

the Chancery Division docket on the Law Division docket, the

state court suggests the matters resulted from bifurcation.     On

the other hand, by mailing notice only to a select few parties,

the state court suggests the matters were distinct or severed.

Concluding that these facts effectively equal each other out

and, recognizing that all doubts are to be construed in favor of

remand, the electronic notice must be viewed as favoring remand.

      On balance, the Court finds the relief afforded by the

Transfer Order more akin to bifurcating claims as opposed to

severing them.   The Superior Court of New Jersey is a unified

court comprised of various parts and divisions, and its rules

explicitly provide for the fluid transfer of cases between those

various parts or divisions for case management purposes.    See

N.J.R. 4:3-1(b).   The Chancery Division’s election to retain

jurisdiction and control over the portion transferred to the Law

Division further supports the conclusion that the matters would

be coordinated and handled together, albeit separated for

certain proceedings; such is the hallmark of bifurcation.




                                18
Guided by the authority cited, supra, the Court finds these

circumstances support remand.

     Moreover, the Court pauses to recognize that New Jersey’s

entire controversy doctrine militates in favor of finding that

the Transfer Order did not create a removable action.

Plaintiffs’ decision to file their complaint against both

Defendant and the other state-court defendants suggests that the

claims against all state-court defendants are, at the very

least, related.   To sever them now, some to be litigated in

state court while some are litigated in federal court, risks

issuance of contrary decisions on related matters.   New Jersey’s

entire controversy doctrine, which operates to keep related

disputes together for purposes of litigation and case

management, seeks to prevent this very occurrence.   Fornarotto

v. Am. Waterworks Co., 144 F.3d 276, 278 (3d Cir. 1998) (quoting

Olds v. Donnelly, 696 A.2d 633, 637 (N.J. 1997)) (“The ‘entire

controversy doctrine seeks to assure that all aspects of a legal

dispute occur in a single lawsuit’”); see Aliperio v. Bank of

Am., N.A., No. 2:16-1008, 2016 U.S. Dist. LEXIS 172490, *25

(D.N.J. Dec. 13, 2016) (quoting Paramount Aviation Corp. v.

Agusta, 178 F.3d 132, 137 (3d Cir. 1999)) (“The doctrine aims to

avoid piecemeal decisions, promote efficiency, and ensure

‘fairness to parties to an action and to others with a material



                                19
interest in it.’”).   As such, the Court hesitates to conclude

the Transfer Order severed claims and created a new, removable

action, where such a finding would run contrary to the general

principles and policies behind the entire controversy doctrine.

     For all of those reasons, this Court concludes the Transfer

Order did not create a removable action.   Instead, the facts

lead this Court to conclude that the Transfer Order created a

circumstance more akin to a bifurcation, leaving all parts of

the Initial State Court Action within the purview and control of

the Superior Court.   Such a conclusion necessarily begs another:

that because the actions remained joined, all parties remain

parties to both the Chancery Division and Law Division portions

of the Initial State Court Action.   Because Plaintiffs (on the

one side) and Marco Construction (on the other) are both New

Jersey Citizens, see (ECF No. 10), diversity is incomplete.

Therefore, removal on the basis of diversity was improper and

this Court necessarily lacks subject matter jurisdiction.

     As the Third Circuit has long held, the burden of

establishing that removal was proper lies with the removing

party.   Samuel-Bassett, 357 F.3d at 396, 403 (“The party

asserting jurisdiction bears the burden of showing that at all

stages of the litigation the case is properly before the federal

court”).   The Third Circuit directs that “doubts must be



                                20
resolved in favor of remand.”    Id. at 396, 403.   It is

abundantly clear that, at the very least, substantial doubts

exist as to whether the Transfer Order created a removable

action, and therefore, whether diversity exists.     Because such

doubts remain, Defendant has not met its burden of showing that

removal was proper.   Having so concluded, this action must be

remanded for lack of subject matter jurisdiction.

                            CONCLUSION

     For the reasons set forth above, this matter will be sua

sponte remanded to the Superior Court of New Jersey for lack of

subject matter jurisdiction.    Plaintiffs’ motion to remand on

other grounds (ECF No. 7) will be denied as moot.     Similarly,

Plaintiffs’ motion to join additional parties (ECF No. 21) will

also be denied as moot.   The Clerk will be Ordered to return

this matter to the Superior Court and close this action.     An

appropriate Order will follow.



Date: March 4, 2020___                __s/ Noel L. Hillman___
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 21
